NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARTIN VENTRESS,                                No. 21-55433

                Plaintiff-Appellant,            D.C. No. 8:20-cv-02192-MWF-
                                                MRW
 v.

DIRECTOR DAVID KILGORE, California MEMORANDUM*
Department of Child Support Services; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Central District of California
                 Michael W. Fitzgerald, District Judge, Presiding

                           Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Martin Ventress appeals pro se from the district court’s judgment dismissing

his action alleging federal and state law claims concerning child support payments.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district

court’s sua sponte dismissal under Federal Rule of Civil Procedure 12(b)(6). Omar


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Sea-Land Serv., Inc., 813 F.2d 986, 991 (9th Cir. 1987). We affirm.

      The district court properly dismissed Ventress’s action sua sponte after

giving Ventress notice of its intention to dismiss under Rule 12(b)(6) and allowing

Ventress to submit a written response and amended complaint. See Wong v. Bell,

642 F.2d 359, 361-62 (9th Cir. 1981) (district court has authority under Rule

12(b)(6) to dismiss sua sponte for failure to state a claim); see also Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (to avoid dismissal, “a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face.” (citation and internal quotation marks omitted)).

      Ventress’s motions for judicial notice (Docket Entry Nos. 6 and 7) are

denied.

      AFFIRMED.




                                            2                                      21-55433